EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mih Suhn Koh on 13 January 2021.

The application has been amended as follows:
In the claims:
In lines 4-5 of claim 6, delete the phrase “the composition of claim 1”.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art does not teach pretreating a sample with a combination of protease inhibitor and phosphatase inhibitor in order to reduce a standard deviation associated with a measurement.  The prior art does not teach the quantitative limitations associated with the reduction of cognitive impairment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CONCLUSION
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	17 January 2021